NO. 07-11-00393-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                          PANEL B

                                  OCTOBER 13, 2011


                        IN RE JACKIE LEE BIBBS, RELATOR


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              ORIGINAL PROCEEDING


      Relator, Jackie Lee Bibbs, has filed a petition for “Writ of Mandamus to Enforce

Judgment on Pending Motion” requesting this Court issue “an Order for hearing for self-

representation.”1 We deny the petition.


      Texas Rule of Appellate Procedure 52.32 identifies the requirements for a petition

for writ of mandamus filed in this Court.      Bibbs has failed to comply with these

requirements. Rule 52.3(a) requires that a petition must include a complete list of all

parties and the names and addresses of all counsel. Bibbs includes a list denominated

as “Identity of Parties” but identifies this Court as the only party to this action. Rule

52.3(d) requires a statement of the case that includes a concise description of the
      1
         The self-representation sought by Bibbs through this mandamus action appears
to relate to his pending criminal appeal in Cause Number 07-10-0300-CR.
      2
        Further citation to Texas Rules of Appellate Procedure will be by reference to
ARule __.@
nature of the underlying proceeding. Bibbs=s petition does not contain a statement of

the case, and does not include a concise description of the nature of the underlying

proceeding. Rule 52.3(e) requires the petition include a statement regarding the basis

of this Court’s jurisdiction. Bibbs’s petition does not identify a proper basis for this

Court’s exercise of jurisdiction in this proceeding.3 Rule 52.3(f) requires the petition

include a concise statement of all issues or points presented for relief. Bibbs’s petition

includes no such statement. Rule 52.3(g) requires the petition include a statement of

facts supported by citation to competent evidence included in the appendix or record.

Bibbs’s petition does include a statement of facts, but does not cite to competent

evidence in the appendix or record. Rule 52.3(h) requires a clear and concise argument

for the contentions made, with appropriate citations to authorities.        Bibbs does not

identify any authority that would authorize the relief sought. Finally, Rule 52.3(k)(1)(A)

requires that the appendix to the petition include a certified or sworn copy of any order

complained of, or other document showing the matter complained of. Bibbs has not

included an appendix to his petition. As each of these items is required in a petition for

writ of mandamus and Bibbs has failed to comply with these requirements, we may not

grant the relief that he requests.




       3
         Bibbs’s petition reveals that he is requesting this Court issue a writ of
mandamus against itself. A court of appeals has authority to issue writs of mandamus
against district and county court judges within the court of appeals=s district and all writs
necessary to enforce its jurisdiction. TEX. GOV=T CODE ANN. ' 22.221(a), (b) (West
2004). Clearly, there is no statutory authority authorizing this Court to issue a writ of
mandamus against itself, and Bibbs makes no effort to identify how the issuance of the
writ would be necessary for this Court to enforce its jurisdiction.

                                             2
      As Bibbs=s petition for writ of mandamus does not comply with the requirements

of Rule 52.3, we deny the petition.




                                                   Mackey K. Hancock
                                                        Justice




                                         3